Title: To James Madison from the Chiefs of the Oneida Nation, 11 September 1813
From: Chiefs of the Oneida Nation
To: Madison, James


Mr. Madison, Brother attend!
Oneida Septr. 11th. 1813.
The Chiefs of the Oneida nation now address You. You know very well the part we acted in the late revolutionary War. We fought. We bled. We conquered by the side of our American Brethren, and our bones with thiers whiten the fields where British tyranny yielded to the prowess of the American Arms. We are the same people still. Our attachment to the people of the United States, our Brothers, remains undiminished; We are willing again to enter the field of blood, by thier Side when ever our mutual rights & property shall be invaded. Since the present unhappy differences between You & England, we have frequently heard Your Voice. It has been the Voice of peace & friendship to our Nation. You have uniformly exhorted us to mind our Ploughs & our hoes—to take care of our Women, our Children & our Grandchildren; and to leave matters of War to You. Your advice we respect. We believe it flows from Your Love & friendship for our Nation. Your Warriors on the frontier, address us in a different Language. Genl. Smythe the last Summer, called us to the field. We have just now recieved a Letter from Erastus Granger, one of the agents of Indian affairs, urging us to send the whole fource of our Warriors to join the army near Buffalo, for the purpose of invading Canada in a few days. He closes his Letter to us as follows (viz) “The Commander in Chief of our Army joins us in this request. You will therefore Consider it as coming through the right channel.” This Language of Your Officers & Agent is so variant from what Yours has invariably been to us since the commencement of the present War, that we are utterly at a loss what part to act. We entreat You, in the Name of Our Nation, to write to us immediately on the Subject, and to address your Letter to Joseph Kirkland Esqr: State Agent of Indian affairs in this County of Oneida, who will immediately communicate Your Wishes to us. Brother we wish You health.
